Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 1 of 27 PageID: 72



BROWN & CONNERY, LLP
By: William F. Cook, Esquire
     Shawn C. Huber, Esquire
shuber@brownconnery.com
360 Haddon Avenue
Westmont, NJ 08108
(856) 854-8900
Attorneys for Defendant
Andrew Davis

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 STANLEY BENNETT, etc.,
                                     Civil Action No. 1:20-cv-15406-
          Plaintiffs,                RMB-SAK

 v.                                  DEFENDANT ANDREW DAVIS’S ANSWER
                                     TO THE COMPLAINT AND DEMAND FOR
 ANDREW DAVIS, etc.,                            JURY TRIAL

          Defendants.

          Defendant Andrew Davis (“defendant”), by way of answer to

the complaint, says:

                               INTRODUCTION

          1.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          2.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.




7D28451
                                     1
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 2 of 27 PageID: 73



          3.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          4.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          5.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          6.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          7.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          8.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.

          9.   This paragraph contains conclusions of law to which no

response is required.      In the event a response is required, the

allegations in this paragraph are denied.




7D28451
                                     2
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 3 of 27 PageID: 74



          10.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          11.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          12.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          13.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

                            JURISDICTION & VENUE

          14.   Admitted in part.   It is admitted that this Court has

jurisdiction over this matter.        The remaining allegations in

this paragraph are either conclusions of law, to which no

response is required, or denied.

          15.   Admitted.

                                    PARTIES

          16.   Admitted in part.   It is admitted that plaintiff

Bennett is a natural person, a resident of the Borough of

Clayton, over the age of 21, and eligible to possess and acquire


7D28451
                                       3
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 4 of 27 PageID: 75



firearms.       Defendant is without knowledge or information

sufficient to form a belief as to the truth of the remaining

allegations in this paragraph.

          17.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          18.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          19.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          20.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          21.   Admitted in part.   It is admitted that defendant is

the Chief of Police for the Borough of Clayton.          The remaining

allegations in this paragraph are either conclusions of law, to

which no response is required, or denied.

          22.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.


7D28451
                                       4
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 5 of 27 PageID: 76



          23.    Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          24.    Admitted in part.   It is admitted that Gurbir S.

Grewal is the Attorney General for the State of New Jersey.            The

remaining allegations in this paragraph are either conclusions

of law, to which no response is required, or denied.

          25.    Admitted in part.   It is admitted that Colonel Patrick

J. Callahan is the Superintendent of the New Jersey State

Police.         The remaining allegations in this paragraph are either

conclusions of law, to which no response is required, or denied.

                              FACTUAL ALLEGATIONS

          26.    Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          27.    This paragraph contains conclusions of law to which no

response is required.        In the event a response is required, the

allegations in this paragraph are denied.

          28.    Denied as stated.   It is admitted that plaintiff

Bennett submitted a completed application to defendant.

          29.    Admitted in part.   It is admitted that plaintiff

Bennett’s application included endorsements.          The remaining


7D28451
                                        5
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 6 of 27 PageID: 77



allegations in this paragraph are either conclusions of law, to

which no response is required, or denied.

          30.   Denied as stated.   It is admitted that plaintiff

Bennett submitted a completed application.

          31.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          32.   Denied as stated.   It is admitted that defendant

denied plaintiff Bennett’s application on July 28, 2020 for

failing to have a justifiable need to carry a handgun.

          33.   Admitted in part.   It is admitted that plaintiff

Bennett did not request a hearing before the New Jersey Superior

Court.      Defendant is without knowledge or information sufficient

to form a belief as to the truth of the allegations in this

paragraph regarding plaintiff Bennett’s reasons for failing to

request a hearing.       The remaining allegations in this paragraph

are either conclusions of law, to which no response is required,

or denied.

          34.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.




7D28451
                                       6
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 7 of 27 PageID: 78



          35.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          36.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          37.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          38.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          39.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          40.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          41.   Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.




7D28451
                                      7
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 8 of 27 PageID: 79



          42.    Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          43.    Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations

in this paragraph.

          44.    This paragraph contains conclusions of law to which no

response is required.        In the event a response is required, the

allegations in this paragraph are denied.

                NEW JERSEY’S UNCONSTITUTIONAL REGULATORY SCHEME

          45.    This paragraph contains conclusions of law to which no

response is required.        In the event a response is required, the

allegations in this paragraph are denied.

          46.    This paragraph contains conclusions of law to which no

response is required.        In the event a response is required, the

allegations in this paragraph are denied.

          47.    This paragraph contains conclusions of law to which no

response is required.        In the event a response is required, the

allegations in this paragraph are denied.

          48.    This paragraph contains conclusions of law to which no

response is required.        In the event a response is required, the

allegations in this paragraph are denied.


7D28451
                                       8
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 9 of 27 PageID: 80



          49.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          50.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          51.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          52.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          53.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          54.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.

          55.   This paragraph contains conclusions of law to which no

response is required.       In the event a response is required, the

allegations in this paragraph are denied.




7D28451
                                      9
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 10 of 27 PageID: 81



           56.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           57.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           58.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           59.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           60.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           61.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           62.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.




 7D28451
                                      10
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 11 of 27 PageID: 82



           63.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           64.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           65.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           66.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           67.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           68.   Defendant is without knowledge or information

 sufficient to form a belief as to the truth of the allegations

 in this paragraph.

           69.   Defendant is without knowledge or information

 sufficient to form a belief as to the truth of the allegations

 in this paragraph.

           70.   Denied.


 7D28451
                                      11
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 12 of 27 PageID: 83



       THE CONTROLLING CONSTITUTIONAL TEXT, AND THE HISTORY AND
                      TRADITION THAT INFORMS IT

           71.   Admitted.

           72.   Denied as stated.   It is admitted that the Amendment

 provides such language in part.

           73.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           74.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           75.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           76.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           77.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           78.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.
 7D28451
                                       12
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 13 of 27 PageID: 84



           79.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           80.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           81.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           82.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           83.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           84.   Denied.

           85.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           86.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.


 7D28451
                                      13
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 14 of 27 PageID: 85



           87.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           88.   Denied.

           89.   Denied.

           90.   Denied.

           91.   Denied.

           92.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           93.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           94.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           95.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           96.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.


 7D28451
                                      14
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 15 of 27 PageID: 86



           97.   This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           98.   Denied.

      THE STATE’S IMPERMISSIBLE INFRINGEMENT OF THE FUNDAMENTAL,
                    INDIVIDUAL RIGHT TO BEAR ARMS

           99.   Denied.

           100. Denied.

           101. Denied.

           102. Denied.

           103. Denied.

           104. Denied.

           105. This paragraph contains conclusions of law to which no

 response is required.       In the event a response is required, the

 allegations in this paragraph are denied.

           106. Admitted in part.   It is admitted that plaintiff

 Bennett submitted a completed application.         Defendant is without

 knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations in this paragraph.

           107. Admitted in part.   It is admitted that defendant

 denied plaintiff Bennett’s application on July 28, 2020 for

 failing to have a justifiable need to carry a handgun.

 Defendant is without knowledge or information sufficient to form
 7D28451
                                      15
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 16 of 27 PageID: 87



 a belief as to the truth of the remaining allegations in this

 paragraph.

           108. Denied.

           109. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           110. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           111. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           112. Denied.

           113. Denied.

           114. Denied.

           115. Denied.

           116. Denied.

           117. Denied.

           118. Denied.

           119. Denied.

           120. Denied.

           121. Denied.


 7D28451
                                     16
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 17 of 27 PageID: 88



           122. Defendant is without knowledge or information

 sufficient to form a belief as to the truth of the allegations

 in this paragraph.

           123. Defendant is without knowledge or information

 sufficient to form a belief as to the truth of the remaining

 allegations in this paragraph.

           124. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           125. Denied.

           126. Defendant is without knowledge or information

 sufficient to form a belief as to the truth of the remaining

 allegations in this paragraph.

           127. Denied.

           128. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           129. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.




 7D28451
                                     17
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 18 of 27 PageID: 89



           130. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           131. Denied.

           132. Denied.

           133. This paragraph contains plaintiffs’ prayer for relief

 to which no response is required.        In the event a response is

 required, the allegations in this paragraph are denied.

                                  COUNT ONE

   42 U.S.C. § 1983 Action for Deprivation of Plaintiffs’ Rights
            under U.S. CONST. amends. (sic) II and XIV

           134. Defendant hereby incorporates by reference the

 previous responses to the complaint as if set forth at length

 here.

           135. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           136. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           137. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.
 7D28451
                                     18
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 19 of 27 PageID: 90



           138. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           139. This paragraph contains conclusions of law to which no

 response is required.      In the event a response is required, the

 allegations in this paragraph are denied.

           140. Denied.

           141. Denied.

                              PRAYER FOR RELIEF

           142. This paragraph contains plaintiffs’ prayer for relief

 to which no response is required.        In the event a response is

 required, the allegations in this paragraph are denied.

           WHEREFORE, defendant demands judgment dismissing

 plaintiffs’ complaint together with attorney fees and costs of

 suit and such other relief the Court deems appropriate.

                              SEPARATE DEFENSES

           1.   Defendant did not violate any of plaintiffs’ rights

 under the Second or Fourteenth Amendments.

           2.   Defendant properly complied with federal and state

 laws.

           3.   Defendant acted in good faith.




 7D28451
                                     19
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 20 of 27 PageID: 91



           4.    Defendant has not deprived plaintiffs of any right,

 privilege, or immunity afforded them under the U.S. Constitution

 or federal law.

           5.    Defendant has not deprived plaintiffs of any right,

 privilege, or immunity afforded them under the N.J. Constitution

 or state law.

           6.    Defendant violated no duty owed to plaintiffs.

           7.    Plaintiffs are barred from any recovery due to their

 own acts and/or omissions.

           8.    Plaintiffs’ claims are barred by the statute of

 limitations.

           9.    Plaintiffs failed to mitigate their damages.

           10.   Plaintiffs’ complaint fails to state a claim upon

 which relief can be granted.

           11.   Plaintiffs’ claims are barred by sovereign immunity.

           12.   Defendant’s actions are protected by qualified

 immunity.

           13.   Plaintiffs’ claims are barred by the Eleventh

 Amendment to the U.S. Constitution.

           14.   Plaintiffs’ claims are barred by res judicata,

 collateral estoppel, Heck v. Humphrey, 517 U.S. 477 (1994),




 7D28451
                                      20
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 21 of 27 PageID: 92



 and/or Drake v. Filco, 724 F.3d 426 (3d Cir. 2013), cert.

 denied, 572 U.S. 1100 (2014).

           15.   The matters alleged herein concern the internal

 administration and management of the Borough of Clayton’s Police

 Department, the New Jersey State Police, and the State of New

 Jersey, and, therefore, do not give rise to a cause of action.

           16.   Defendant is not a proper party under 42 U.S.C. §

 1983.

           17.   This Court lacks jurisdiction over defendant.

           18.   Plaintiffs are not entitled to attorney fees or expert

 fees or costs under 42 U.S.C. § 1988.

           19.   Plaintiffs’ claims are barred by the doctrine of

 unclean hands.

           20.   Plaintiffs claimed damages were caused by others over

 whom defendant had no control.

           21.   Plaintiffs’ claims are barred by the Entire

 Controversy Doctrine.

           22.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:2-1.

           23.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:2-2.




 7D28451
                                      21
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 22 of 27 PageID: 93



           24.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:2-3.

           25.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:2-4.

           26.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:2-5.

           27.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:2-6.

           28.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-1.

           29.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-2.

           30.   Defendants assert the immunity afforded them under

 N.J.S.A. 59:3-3.

           31.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-4.

           32.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-5.

           33.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-6.

           34.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-7.


 7D28451
                                      22
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 23 of 27 PageID: 94



           35.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-8.

           36.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:3-10.

           37.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:4-2.

           38.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:4-3.

           39.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:5-1.

           40.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:5-2.

           41.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:5-3.

           42.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:5-4.

           43.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:5-5.

           44.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:5-6.

           45.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-3.


 7D28451
                                      23
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 24 of 27 PageID: 95



           46.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-4.

           47.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-5.

           48.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-6.

           49.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-7.

           50.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-8.

           51.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-9.

           52.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-10.

           53.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:8-11.

           54.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-2.

           55.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-3.

           56.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-3.1.


 7D28451
                                      24
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 25 of 27 PageID: 96



           57.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-4.

           58.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-5.

           59.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-6.

           60.   Defendant asserts the immunity afforded him under

 N.J.S.A. 59:9-7.

           61.   Defendant asserts any and all defenses, immunities,

 and procedures set forth in the New Jersey Tort Claims Act,

 N.J.S.A. 59:1-1 to 12-3.

           62.   Defendant asserts any and all defenses, immunities,

 and procedures set forth in the Civil Rights Acts of the U.S.

 and N.J.

           63.   Plaintiffs are not seeking to engage in conduct

 protected by the Second Amendment to the U.S. Constitution.

           64.   Plaintiffs are not in a protected class for purposes

 of the Equal Protection Clause.

           65.   Defendant reserves the right to assert such other

 defenses and objections that continuing investigation and

 discovery may reveal.




 7D28451
                                      25
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 26 of 27 PageID: 97



                                          BROWN & CONNERY, LLP
                                          Attorneys for Defendant
                                          Andrew Davis

 Dated: May 10, 2021                      By:s/Shawn C. Huber
                                               Shawn C. Huber

                            DEMAND FOR JURY TRIAL

           PLEASE TAKE NOTICE that defendant hereby demands a trial by

 jury as to all issues, pursuant to Fed. R. Civ. P. 38(b) and

 L.Civ.R. 38.1.

                                          BROWN & CONNERY, LLP
                                          Attorneys for Defendant
                                          Andrew Davis

 Dated: May 10, 2021                      By:s/Shawn C. Huber
                                               Shawn C. Huber

                                CERTIFICATION

           The undersigned certifies pursuant to L.Civ.R. 11.2 that to

 the best of his knowledge, the within matter in controversy is

 not the subject of any other action pending in any court or of a

 pending arbitration or administrative proceeding.          However, the

 Supreme Court recently granted certiorari in New York State

 Rifle & Pistol Assoc., Inc. v. Beach, 818 Fed. Appx. 99 (2d Cir.

 2020), cert. granted, New York State Rifle v. Corlett, 2121 WL

 1602643 (Apr. 26, 2021), which addresses a claim similar to

 plaintiffs’ here.




 7D28451
                                     26
Case 1:20-cv-15406-RMB-SAK Document 16 Filed 05/10/21 Page 27 of 27 PageID: 98



                                          BROWN & CONNERY, LLP
                                          Attorneys for Defendant
                                          Andrew Davis

 Dated: May 10, 2021                      By:s/Shawn C. Huber
                                               Shawn C. Huber




 7D28451
                                     27
